Title: To George Washington from Samuel Huntington, 18 January 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia January 18. 1781
                        
                        Your Excellency will be informed by the enclosed Copy of an Act of Congress of the 17th Instant that Doctor
                            John Cockran is elected Director General in the Room of Doctor Shippen resigned, That Mr John Pierce is elected Paymaster,
                            and also that some Alterations are made in the late Plan for conducting the Hospital Department. I have the Honor to be
                            with the highest Respect your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington President
                        
                     Enclosure
                                                
                            
                                In Congress Jany 17. 1781
                            
                            Congress proceeded to the election of a Director of the military hospital and the ballots being taken.
                            Doctor John Cochran was elected.
                            Congress proceeded to the election of a Paymaster general of the army and the ballots being taken
                            Mr John Pierce was elected.
                            Whereas by the plan for conducting the hospital department passed in Congress the 30 day of Sept. last no
                                proper establishment is provided for the officers of the medical Staff after their dismission from public service
                                which considering the custom of other nations and the late provision made for the officers of the army after the
                                conclusion of the war they appear to have a just claim to; for remedy whereof and also for amending several parts of
                                the above mentioned plan,
                            Resolved, That all officers in the hospital department and medical staff hereinafter mentioned who shall
                                continue in service to the end of the war or be reduced before that time as supernumeraries shall be entitled to
                                & receive during life in lieu of half pay the following allowance viz.
                            The director of the hospital equal to the half pay of a lieut. Colo.
                            Chief physicians & surgeons of the army & hospitals and hospital physicians &
                                surgeons, purveyor, apothecary & regimental Surgeons each equal to the half pay of a Captain.
                            That there be allowed to the purveyor, Apothecary & assistant purveyors each forage for one horse.
                            That the power given in the before mentioned plan to the chief physician & surgeon of the army to
                                remove regimental surgeons and mates in care of absence without leave shall in future extend no farther than the power
                                of suspension until such delinquent state be reported to a proper Officer for bringing him to trial by a court
                                martial.
                            That the Apothecary may deliver medicines, instruments and dressings & other articles of his
                                department to the hospitals on orders in writing from a Physician and surgeon having the case of any particular
                                hospital where the director or one of the chief physicians & surgeons shall not be present to give the same.
                            That the power given to the director & chief hospital physicians with respect to the appointment
                                of matrons, nurses & other persons necessary for the regular management of the hospitals, be extended to each
                                of the Physicians & surgeons of the hospitals in the absence of the director & chief physicians
                                & surgeons.
                            
                                Extract from the minutes
                                Cha. Thomson secy
                            
                        
                        
                    